DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 5/7/2021 has been received and entered into the application file.  Claims 1-10 remain pending, all of which have been considered on the merits.
	All arguments have been considered.  Status of each prior ground of rejection/objection is set forth below.

Claim Interpretation
	For clarity of record the broadest reasonable interpretation of the claims is hereby set forth:
	Claim 1: The claim is to a method of preventing or reducing proliferation, cell migration, or epithelial mesenchymal transition (EMT) of epithelial cells in an individual in need thereof, the broadest reasonable interpretation depends on the patient population being treated and the composition being administered. 
	The claims require administration of a composition to an individual (i.e. not an in vitro method). 
Regarding the patient population covered by the claims: the claim recites preventing or reducing proliferation [of epithelial cells], cell migration [of epithelial cells], or EMT of epithelial cells in an individual who has experienced retinal detachment.  The method is thus limited to patients who have experienced retinal detachment.  The retinal detachment may be resolved at the time of carrying out the method, or it may be an active problem.  Proliferation, migration or EMT of epithelial cells, per se, is not necessarily linked to a particular disease state.  Epithelial cells proliferate, migrate and undergo EMT as part of normal physiology.  However, in some cases, proliferation, migration, or EMT of epithelial cells can be associated with diseases or disorders including proliferative vitreoretinopathy (PVR), cancer, proliferative diabetic retinopathy, fibrotic lesion and retro-corneal membrane (See PGPub ¶0002, 0006).  The patient may, or may not, be experiencing a disease state or disorder associated with proliferation, migration or EMT of epithelial cells. 
	Regarding the composition being administered: the claim requires administration of a therapeutically effective amount of a composition.  A therapeutically effective amount is defined in the specification as being “an amount of an agent…which will relieve to some extent one or more of the symptoms of the disease or condition a therapeutically effective amount.  Curing of the disease or condition or complete alleviation of symptoms, while covered by the claims, is not required.  
The administered composition comprises (a) a preparation of fetal support tissue, and (b) a pharmaceutically acceptable diluent, excipient, vehicle or carrier. 
With regards to (a) a preparation of fetal support tissue: The specification defines “fetal support tissue” as including placental amniotic membrane (PAM), umbilical cord amniotic membrane (UCAM), chorion, amnion-chorion, umbilical cord, amniotic fluid, any combination thereof, or any isolated component thereof (See PGPub ¶0042).  The preparation may be in any form (whole, ground, pulverized, morselized, a graft, powder, gel, homogenate, extract, etc).  
With regards to (b) a pharmaceutically acceptable diluent, excipient, vehicle or carrier is broadly interpreted as any generally non-toxic material which is routinely recognized in the art as a diluent, excipient, vehicle or carrier.  Water, saline, buffered solutions and culture media will all meet this limitation.  
	Claim 3: Claim 3 depends on claim 1 and defines the fetal support tissue to be frozen or previously frozen. This is a product-by-process limitation.  It is not clear that prior freezing will necessarily structurally affect any fetal support tissue.  For embodiments wherein the fetal support tissue is a specific molecule (i.e. HC-HA/PTX3), prior freezing will not change the molecule, per se.  Any fetal support tissue product in any form, previously frozen or not, will be considered to appropriately read on the claim.  
Claim 5: Claim 5 defines the epithelial cells as being human epithelial cells, thus the method must be administered to an individual having human epithelial cells.
Claim 6: Claim 6 defines the preparation of fetal support tissue as an extract of fetal support tissue, micronized fetal support tissue, a homogenate [of fetal support tissue], a powder [of fetal support tissue], morselized fetal support tissue, ground fetal support tissue, purified heavy chain hyaluronic acid/pentraxin 3 complex (HC-HA/PTX3), or a combination thereof.  The amendment to claim 6 serves to define the abbreviation “HC-HA/PTX3” as used in the claims to the HC-HA/PTX3 complex.  
purified HC-HA/PTX3 [complex]: 
First, the term “purified” is interpreted as meaning ‘separated from undesired materials derived from the original source organism’, in accordance with definition of ¶0049.  “Purified” will read on anything greater than “about 10% isolated or pure”, in accordance with the definitions of ¶0049.  Thus, the claim does not require pure proteins/chemical molecules, but rather only that some of the undesired material from the original source organism (i.e. blood, gross particulate matter) has been removed, the composition may be a heterogeneous mixture.  
Second, the phrase “HC-HA/PTX3” is now interpreted as being limited to the singular HC-HA/PTX3 complex molecule.  The HC-HA/PTX3 complex may the native HC-HA/PTX3 complex described at ¶0089-0091 or the reconstituted HC-HA/PTX3 complex produced in vitro via the method disclosed at ¶0107.  
 Claim 8: Claim 8 defines the preparation of fetal support tissue as comprising HC-HA/PTX3.  The abbreviation “HC-HA/PTX3” is limited by the prior definition (in claim 6) which is “heavy chain hyaluronic acid/pentraxin 3 complex”.  The HC-HA/PTX3 complex may the native HC-HA/PTX3 complex described at ¶0089-0091 or the reconstituted HC-HA/PTX3 complex produced in vitro via the method disclosed at ¶0107.  
	Claims 9 and 10: Claims 9 and 10 define the composition as being formulated for various routes of administration.  Claim 9 recites local administration.  This will encompass any route of administration that results in administration of the composition to a subject (administration must be local to something in an individual).  Claim 10 recites specific formulations.  However, the recited formulations are not defined in any manner by the claim or the specification, that is, there is no evidence that a composition “formulated for intraocular injection” is structurally different than a composition “formulated for [any other site of injection]”.  Therefore, so long as the composition can physically be injected intraocularly, subretinally, intravitreally, etc, the composition will be considered to meet the claim limitation.

Status of Prior Objections/Rejection, Response to Arguments
RE: Objection to claim 6:
	The amendment to the claim is effective to obviate the basis of the prior objection.  The objection is withdrawn. 

RE: Rejection of claims 1-4 and 6-10 under 35 USC 102(a)(1) over Kuriyan et al: 

	The affidavit is effective to disqualify the Kuriyan et al paper under the 35 USC 102(b)(1)A) exception.  The rejection is withdrawn. 

RE: Rejection of claims 1-10 under 35 USC 102(a)(1) over Tseng et al:
	Applicants have traversed the rejection of record on the grounds that the claims now limit the patient population being treated to those who have had retinal detachment, and that Tseng et al does not teach such.
	The rejection is withdrawn in light of the claim amendments.  Tseng et al does not teach or suggest treatment of the claimed patient population.  

RE: Rejection of claims 1-10 under 35 USC 103 over Kuriyan et al: 
	Applicants have traversed the rejection of record on the grounds that the reference is no available as prior art, per the AIA  35 USC 102(b)(1)(A) exception.  Applicants have imported an affidavit under 37 CFR 1.130(a) from prior-filed application 15/160487 attesting that the subject matter of the instant application was derived from the named inventors, and not other authors of the Kuriyan et al paper. 
	The affidavit is effective to disqualify the Kuriyan et al paper under the 35 USC 102(b)(1)A) exception.  The rejection is withdrawn. 

RE: Rejection of claims 1-10 on grounds NSDP over claims of US Patent 10342831:
	Applicants have requested the rejection be held in abeyance.
	37 CFR 1.111 states that only objections or requirements as to form not necessary to further consideration of the claims can be held in abeyance until allowable subject matter is indicated.  A rejection on grounds of NSDP is not an objection or matter of form, the rejection cannot be held in abeyance. 
	The rejection is maintained. 

RE: Rejection of claims 1-10 on the grounds of NSDP over claims of US Patents 8182840, 8440235, 9161955 and/or 9724370:
	Applicants have traversed the rejection of record on the grounds that the claims now limit the patient population being treated to those who have had retinal detachment, and that none of the cited patent claims require such.
	The rejections are withdrawn in light of the claim amendments.  The patent claims do not teach or suggest treatment of the claimed patient population.   

Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lozano-Lopez et al (Retinal Cases & Brief Reports, 2012), evidenced by Riau et al (Biomaterials, 2010).
Lozano-Lopez et al disclose administration of cryopreserved amniotic membrane to treat scleral defect in a patient who had previously had rhegmatogenous retinal detachment (See Pg. 156-158 “Case Report” and “Surgical Procedure”).  Lozano-Lopez et al report the procedure resulted in healed conjunctiva (See Pg. 158 “Surgical Outcome”). 
Lozano-Lopez et use amniotic membrane described Riau et al.  Riau et al make it clear the amniotic membrane is placental amniotic membrane (See Pg. 217 “Basic Structure”).

Regarding claim 1: The amniotic membrane satisfies the limitations of a composition as claimed, noting that it is both a preparation of fetal support tissue and a pharmaceutically acceptable carrier.  
	Transplantation of the amniotic membrane to the eye of the subject who had previously experienced retinal detachment, reads on administering to the individual a composition comprising a preparation of fetal support tissue and a pharmaceutically acceptable carrier.  As the treatment resulted in improvement of symptoms, the amniotic membrane was provided in a therapeutically effective amount.  
As Lozano-Lopez et al teach a composition which falls squarely within the claim scope, and administers to the same patient population, the effect of the composition must inherently achieve the effects recited by the claim.  
Regarding claim 2: Following the discussion of claim 1 above, based on teachings of Riau et al, it is clear the amniotic membrane used by Lozano-Lopez et al is placental amniotic membrane.
Regarding claim 3: Following the discussion of claim 1 above, Lozano-Lopez use cryopreserved amniotic membrane, which means the amniotic membrane was previously frozen (as cryopreservation involves freezing).
Regarding claims 4-5: Lozano-Lopez et al applies the amniotic membrane to a human’s eye.  By administering the composition to the eyes of human subjects who have experienced retinal detachment, the inherent effects of the fetal support tissue preparation will be applied to the various human ocular epithelial cells claimed. 
Regarding claim 9: Following the discussion of claim 1 above, application to the sclera of the eye reads on local administration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Balazs (US Patent 4141973), in view of Edmund (Mod Probl Ophthal, 1974).
Balazs teaches ultra-pure, high molecular weight hyaluronic obtained from, inter alia, human umbilical cord, suitable for use as a therapeutic injection (See col. 1, ln 12-19).  Balazs teach the hyaluronic acid of their invention can be obtained from human umbilical cords, specifically from frozen umbilical cords (See col. 10, ln 54-col. 11, ln 8), the processing further involves, inter alia, extraction, homogenization, acidification, and precipitation to obtain highly purified hyaluronic acid, and (See col., ln 11, ln 20- col. 13, ln 39).  The ultra-pure hyaluronic acid is dissolved in PBS and used as a jelly-like viscous solution (See col. 13, ln 33-39). 
Balazs teach the hyaluronic acid of their invention has ability to inhibit cell migration and cell proliferation (See col. 3, ln 36-43). 
Balazs disclose the hyaluronic acid prepared according to their invention can be used in retinal detachment surgeries as a visco-elastic tool to reattach the retina (See col. 15, ln 13-21).  Balazs does not disclose the exact process for use of the hyaluronic acid in retinal detachment surgeries, but does cite to several references, including Edmund.  As the details on actual surgical steps are omitted from Balazs, one reading Balazs would have looked to Edmund to learn the exact steps for use of the hyaluronic acid preparation in retinal reattachment surgery.  Edmund teaches hyaluronic acid preparations are injected into the vitreous cavity in cases of retinal detachment to promote reattachment (See Edmund, Pg. 376 “Summary”).  Based on the teachings of Edmund it would have been prima facie obvious that the ‘use’ of the hyaluronic acid in retinal detachment surgeries, as taught by Balazs, should involve injection the hyaluronic acid solution of Balazs directly into the vitreous cavity.

Regarding claims 1, 4, 9 and 10: The ultrapure, high molecular weight hyaluronic acid obtained from human umbilical cords taught by Balazs reads on fetal support tissue.  The PBS in which the ultra-pure, high molecular weight hyaluronic acid is dissolved reads on a pharmaceutically acceptable diluent, excipient, vehicle and carrier.  The jelly-like viscous solution taught by Balazs therefore reads on a composition comprising (a) a preparation of fetal support tissue, specifically umbilical cord, and (b) a pharmaceutically acceptable diluent, excipient, vehicle or carrier.  
Balazs, taken in view of Edmund, render obvious intravitreal injection (administration, local administration) of the composition to an individual who has experienced retinal detachment.  As the stated goal is to repair the detached retina, it would have been prima facie obvious to administer an amount effective to reattach the detached retina.  Determination of the amount necessary to be effective is a matter of routine optimization.
inhibits cell migration and cell proliferation. It is noted that Balazs teach a composition which falls squarely within the claim scope, to the same patient population as the claims, thus the effect of the composition must inherently achieve the effects recited by the claim.  
Regarding claim 2: Following the discussion of claim 1 above, Balazs obtain the ultra-pure, high molecular weight hyaluronic acid from umbilical cord.
Regarding claims 3 and 6: Following the discussion of claim 1 above, the ultra-pure, high molecular weight hyaluronic acid is an extract derived from frozen umbilical cords (fetal support tissue).
Regarding claims 4 and 5: Following the discussion of claim 1 above, Balazs teach the composition can be used in treatment of mammals, but does not specifically identify humans.  Edmund appear to be treating humans, but it is not made explicitly clear.  In either case, it is submitted that a goal of medicine is to treat human subjects, therefore it would have been prima facie obvious to have applied the method rendered obvious by Balazs, in view of Edmund, to human subjects who have experienced retinal detachment for the purpose of treating the humans.  By administering the composition to the eyes of human subjects who have experienced retinal detachment, the inherent effects of the hyaluronic acid preparation will be applied to the various human ocular epithelial cells claimed. 
Regarding claim 7: Following discussion of claim 1 above, the jelly-like viscous solution reads on a gel, as well as a solution and suspension. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10342831. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose a species which falls squarely within the genus of the instant claim scope.
Regarding claims 1, 2, 4-6, 8: The patented claims cover, a method to prevent PVR in a subject who has experienced retinal detachment.  The patented method involves administering a composition comprising (a) HC-HA/PTX3 complex, which is an example of a fetal support tissue preparation (specifically molecule from amniotic membrane), and (b) a pharmaceutically acceptable diluent, excipient, vehicle or carrier, to a subject who has experienced retinal detachment. Patented claims 4-6 states the preparation is administered in an amount to reduce proliferation, cell migration or EMT of RPE cells, specifically human RPE cells. 
Regarding claims 3: Patented claim 3 states the HC-HA/PTX3 is isolated from fetal support tissue which has been previously frozen.
Regarding claims 7, 9 and 10: Patented claims 8 and 9 teach the preparation is in the form of a gel, solution or suspension, and may be formulated for intraocular injection, subretinal injection, intravitreal injection, periocular injection, subconjunctival injection, retrobulbar injection, intracameral injection or sub-Tenon’s injection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633